Citation Nr: 0114085	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  92-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from September 1943 to November 1945.  The veteran 
was a prisoner of war (POW) from February 1945 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In November 1993, the Board issued a decision 
denying the claim for service connection for the cause of the 
veteran's death.  The appellant appealed this decision, and 
in January 1995, the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), granted a joint motion to remand the case and 
vacated the Board's 1993 decision.  The Board subsequently 
issued a second decision in September 1995, which again 
denied the appellant's claim for service connection for the 
cause of the veteran's death, and in an order dated in 
September 1997, the Court vacated the Board's September 1995 
decision and remanded the case.

Following the Board's September 1995 decision, the appellant 
submitted additional medical evidence consisting of a July 
1998 report from Dr. H.  The appellant's representative 
thereafter submitted a letter, dated in August 1998 and 
addressed to the Board, in which he requested that the Board 
proceed to adjudicate the appellant's claim.  He essentially 
repeated this request in September 1998.  The Board construed 
these statements as a waiver of initial RO consideration of 
the newly submitted evidence.  That same month, the Board 
obtained an opinion from an independent medical expert 
regarding the claim and following receipt of the 
representative's response to this opinion in September 1998, 
the Board issued another decision in November 1998, which 
once again denied the appellant's claim.  The appellant 
appealed the November 1998 Board decision.

Thereafter, in an order dated in July 2000, the Court vacated 
the Board's November 1998 decision and remanded the case for 
further proceedings consistent with its order.  In the July 
2000 order, the Court found that neither of the then-existing 
independent medical experts had addressed the issue of the 
appellant's claim for service connection for cardiovascular 
disease as a primary cause of the veteran's death; that the 
independent medical experts had not considered all of the 
possible theories by which any contribution to the cause of 
the veteran's death might be found; that the independent 
medical experts had been influenced by limited or inaccurate 
background information; that the independent medical experts 
had not considered whether the veteran's service-connected 
psychiatric disability contributed to the veteran's death; 
and that the Board's decision lacked an adequate statement of 
reasons or bases.

Pursuant to the deficiencies as perceived by the Court, the 
Board sought and obtained an additional medical opinion from 
another independent medical expert, Dr. S.  The opinion was 
forwarded to the appellant's representative for review and an 
opportunity to respond.  The representative responded in 
March 2001.  The case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The veteran's death occurred in January 1991 as a result 
of myocardial infarction.  The myocardial infarction in turn 
was due to cardiomyopathy, diabetes, hypertension and 
ventricular tachycardia.

3.  A cardiovascular disease or diabetes mellitus was not 
demonstrated either during the veteran's active military 
service or for many years following his release from active 
duty, and neither is shown to have been otherwise related to 
service.

4.  The fatal conditions were not caused by and were not 
related to the veteran's service-connected disabilities, 
including his psychiatric disorder.

5.  The veteran's service-connected disabilities did not 
result in debilitation or otherwise hasten his death.


CONCLUSIONS OF LAW

1.  A cardiovascular disability or diabetes mellitus was not 
incurred in or aggravated during the veteran's active 
military service; may not be presumed to have been incurred 
in service; and was not proximately due to or the result of a 
service-connected disease or disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309, 3.310 (2000).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that a remand for further 
development under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  Is not 
warranted because its mandates have been met by the RO.  The 
record reflects that the appellant has not alleged the 
existence of any service medical records, or any other 
Federal government records, not already in the claims file.  
The Board notes that the appellant states in her substantive 
appeal, "He died of COPD but the main contributory was his 
heart problem.  I could not provide you a medical evidence 
regarding this matter because the Doctor who treated him 
before and after his death was migrated to U.S.A."  Although 
the appellant suggests some possibility of outstanding 
medical evidence, she concedes that she is without sufficient 
information to pursue the matter further.  Consequently, she 
has offered no readily identifiable evidence or source that 
would obligate the VA to assist her further with development.  

Factual background

The veteran's original death certificate discloses that he 
died in January 1991 as a result of cardiac arrest caused by 
myocardial infarction, which in turn was due to 
cardiomyopathy, diabetes, hypertension and ventricular 
tachycardia; the death certificate was signed by Dr. P.  An 
amended death certificate was later signed in May 1991, which 
listed post-traumatic stress syndrome, psychoneurosis and 
anxiety syndrome as other significant conditions contributing 
to death but not resulting in the underlying cause.

At the time of the veteran's death, service connection was in 
effect for psychiatric disability (characterized as a 
psychoneurosis and an anxiety state), evaluated as 30 percent 
disabling; chronic bronchitis, rated 10 percent disabling; 
and residuals of a fracture of the right ankle, evaluated as 
noncompensably disabling.  The combined rating for the 
service-connected disabilities was 40 percent.

Service medical records indicate that the veteran reported a 
family history of heart trouble and a personal history of 
smoking more than one pack per day of cigarettes.  The 
records disclose that he was treated for complaints of 
moderate anxiety reaction resulting from combat stress, 
manifested by, inter alia, nervousness, anxiety, tension and 
irritability.  However, despite hospitalization and treatment 
for several conditions, the service medical records, 
including the report of the veteran's examination for 
discharge, are entirely negative for any complaints, findings 
or diagnosis of cardiovascular disability or of diabetes 
mellitus.  At his discharge from service, the veteran's blood 
pressure was recorded as 114/82, and a chest X-ray study was 
negative.  

Of record is the report of a June 1946 VA examination, at 
which time the veteran's complaints included pain of his left 
arm with exercise.  He reported a family history of heart 
disease to the examiner.  However, physical examination of 
the cardiovascular system was negative for any abnormalities.  
The veteran's blood pressure was recorded as 140/80.  The 
examiner concluded that the veteran's physical complaints 
were of a psychogenic nature and probably exaggerated; he 
diagnosed the veteran with anxiety hysteria with symptoms 
referable to his back and arms.

On file is the report of a June 1951 VA examination.  At that 
time, the veteran's only physical complaints concerned his 
back and his bronchitis.  Physical examination of the 
cardiovascular system was normal, and chest X-ray studies 
were interpreted to indicate no abnormalities although the 
veteran's heart was at the upper limits of normal.  Blood 
pressure readings were 130/82 sitting; 150/78 sitting after 
exercise; and 130/82 two minutes after exercise.

Of record is the report of an August 1955 VA examination 
which recorded the veteran's complaints of slight dyspnea on 
exertion with a chronic cough; he denied any other physical 
problems.  The veteran was noted to have a heavy build.  
Physical examination of the cardiovascular system was again 
normal, and chest X-ray studies demonstrated no gross 
abnormality other than the moderate cardiac enlargement 
previously described.  The veteran's blood pressure was 
recorded as 124/80.  The veteran was diagnosed with chronic 
bronchitis.  On neuropsychiatric evaluation the veteran 
denied any current psychiatric symptoms.

The veteran was afforded a VA examination in February 1961, 
at which time he denied any physical complaints, other than 
with respect to bronchitis.  He was noted to have a heavy 
build.  Physical examination of his cardiovascular system was 
normal, and chest X-ray studies were described as essentially 
normal.  The veteran's blood pressure was recorded as 130/82.  
On neuropsychiatric evaluation the veteran again denied any 
current psychiatric symptoms.

Of record is a statement, dated in July 1980, by Dr. D.  Dr. 
D. indicated that he first treated the veteran in 1974 for 
chronic anxiety and psychoneurosis.  He stated, in essence, 
that the veteran's cardiovascular system had deteriorated, 
and that his service-connected psychiatric disability had 
been the major factor in this deterioration.  In support of 
this contention, Dr. D. referred to medical records in his 
possession from the veteran's former physician which disclose 
that he presented in 1956 with complaints of chest pain and 
left arm pain, tingling or numbness.  A definitive diagnosis 
was apparently not made at that time, but it was thought that 
his symptoms were tension related.  He again complained of 
chest pain radiating into his left arm in 1958, and 
additionally reported symptoms of indigestion, bloating, 
stomach discomfort, tiredness, weakness, dizziness and 
lightheadedness.  When questioned, he reported feeling tense 
immediately prior to the onset of these symptoms.  The 
veteran was diagnosed with irritable colon syndrome, possible 
duodenal ulcer and a hiatal hernia.  He subsequently 
presented in 1959 with complaints of weakness and shortness 
of breath on exertion, and with a sense of pressure in his 
chest (but with no actual pain).  At that time he informed 
his physician that he recently experienced indigestion 
associated with the chest discomfort, and he reported 
feelings of apprehension, although he denied any particular 
tension state.  Physical examination of the veteran at that 
time was negative.  Dr. D. reported that subsequent 
hospitalization to rule out coronary artery disease and other 
disabilities resulted in attribution of the veteran's 
dizziness to psychogenic origin; he did not indicate if 
evidence of cardiovascular disease was identified.  In 1965 
and 1966 the veteran experienced myocardial infarctions, 
following which he retired in 1971.  He was found to have 
triple vessel disease in 1975.  

After relating the above, Dr. D. indicated that the veteran's 
disease process of anxiety, chest pain and left arm pain led 
to his myocardial infarctions.  He stated that it is 
recognized unanimously in the cardiovascular field that 
stress is a major risk factor involved in coronary artery 
atherosclerosis.  He averred that there is no doubt that the 
veteran's psychiatric disability has been persistent, 
cumulative and increasing in severity through the years, and 
that the veteran's psychiatric disability has been a major 
risk factor in his coronary artery disease.  He expressed his 
opinion that the veteran's coronary artery disease should be 
service connected.

On file is the report of a December 1981 psychiatric 
evaluation by Dr. F.  While the examination was concerned 
mainly with the veteran's psychiatric disability, which was 
noted to be productive of psychosomatic, psychophysiologic 
and phobic symptomatology, Dr. F. noted the veteran's family 
history of hypertension and heart trouble, and the veteran's 
personal history of two myocardial infarctions and heart 
bypass surgery.  The veteran also reported a history of 
peptic disease and he was noted to use Atromid-S.

Of record are VA treatment reports for 1982 which disclose 
treatment of the veteran for angina and arteriosclerotic 
cardiovascular disease, as well as for diabetes, obesity, 
hyperlipidemia and dyspepsia.  The reports indicate that the 
veteran underwent a coronary artery bypass graft in 1980, and 
had a history of atrial fibrillation.  The reports also show 
that the veteran was prescribed Atromid-S.

The veteran was afforded a VA psychiatric examination in 
January 1982, at which time he reported a family history of 
rheumatic heart disease and a personal history of diabetes.  
He indicated that following his myocardial infarctions he led 
a sedentary life.  He reported continued treatment for 
psychiatric disability and stomach trouble.  The examiner 
noted that the veteran continued to use Atromid-S.  The 
veteran was diagnosed with somatization disorder and with an 
Axis III diagnosis of past myocardial infarction.

Of record is the report of a December 1982 VA psychiatric 
examination.  At that time the veteran reported his history 
of myocardial infarctions.  Following evaluation of the 
veteran, the examiner diagnosed him with mild to moderate 
post-traumatic stress disorder (PTSD) and dysthymic disorder.  
He also assigned the veteran an Axis III diagnosis of past 
coronary thrombosis, with atrial fibrillation by history. 

The veteran was afforded a Prisoner of War examination in 
January 1984, at which time he reported experiencing heart 
disease beginning in 1965, without reference to any symptoms 
prior to that time.  He admitted to smoking 1 pack per day of 
cigarettes until 1980.  He also reported a history of 
diabetes.  He was diagnosed with coronary artery disease, 
diabetes mellitus, obesity and chronic obstructive pulmonary 
disease.

Of record is the report of a January 1985 VA psychiatric 
examination which notes that while the veteran had moderate 
to severe PTSD, generalized anxiety disorder and dysthymic 
disorder, his cardiac problems were his primary disability.

On file is the final hospital and autopsy report from R. 
Hospital for January 1991.  The hospital report indicates 
that the veteran was admitted at this time for cardiac 
catheterization after suffering a large anterior myocardial 
infarction and post-infarction angina.  Examination was noted 
to disclose the presence of total occlusion of several 
arteries.  The veteran eventually expired, and the final 
diagnoses were myocardial infarction, cardiogenic shock, 
ventricular tachycardia, diabetes and hypertension.  Dr. P. 
was indicated as the attending physician.  The autopsy report 
reveals the presence of heart enlargement, severe coronary 
calcific atherosclerotic disease, thrombosis of coronary vein 
grafts, congestion of the liver and spleen, focal infarction 
of right renal cortex, and acute tubular necrosis.

Of record in support of the appellant's claim is a statement 
by Dr. P., dated in January 1992, in which he indicates that 
he failed to originally include PTSD as a contributing factor 
to the cause of the veteran's death.  He explained that PTSD 
was not listed on the autopsy report because the attending 
pathologist was not qualified to make that diagnosis.  He 
clarified, however, that after speaking with Dr. D., he felt 
that the veteran's PTSD was a contributing cause of his 
death.

The appellant was afforded a hearing before a hearing officer 
at the RO in January 1992, at which time she testified that 
she married the veteran in 1955, but that he manifested no 
heart problems, and had not been known to have cardiovascular 
disease, until 1965.  She indicated that he was usually under 
stress and was still having problems with anxiety prior to 
death.  She indicated that his physicians had warned him to 
control his anxiety because it would worsen his heart 
complications.  The appellant averred that the veteran's 
service-connected psychiatric disability aggravated his 
cardiovascular disability and hastened his death.

On file in support of the appellant's claim is a March 1995 
statement by Dr. P., in which the doctor states that stress 
is a contributing factor in the development of coronary 
artery disease and myocardial infarction.  He noted that the 
principle cause of the veteran's death was myocardial 
infarction, and he stated that it is a well-known fact that 
high anxiety states can in fact predispose one to the 
development of coronary artery disease.  He concluded that 
stress and anxiety associated with PTSD could probably be 
rightfully put down as an associated condition.  Dr. P. also 
provided his curriculum vitae, which shows that he is board 
certified in internal medicine with board eligibility in 
cardiology.

In April 1995, the appellant's attorney submitted excerpts 
from several medical publications indicating that stress 
could be a factor in the development of coronary artery 
disease, and that a causal association may exist between 
acute mental stress and myocardial ischemia in patients with 
coronary artery disease.

Of record is a statement, dated in April 1995, by Dr. D.  Dr. 
D. averred that it is still his opinion, after review of the 
veteran's medical history, that the veteran's PTSD and 
accompanying symptoms, such as anxiety and stress, was a 
contributory cause of death.  He stated that the veteran's 
underlying PTSD certainly was casually connected to his death 
and contributed substantially and materially to his demise.  
He explained that it is recognized that stress and anxiety 
may contribute to hypertension and heart problems, and he 
averred that this occurred in the veteran's case.  With 
respect to the June 1993 opinion by the Board medical 
advisor, Dr. D. felt the review of the medical literature 
contained therein was incomplete, and he identified several 
additional articles which he claimed supported his position.  
Dr. D. also submitted his curriculum vitae, which shows that 
he is board certified in family practice.

In May 1995, the Board referred the veteran's medical records 
to an independent medical expert for opinions as to the 
likelihood that the veteran's service-connected psychiatric 
disability contributed to the development of the veteran's 
fatal cardiovascular disease and what role, if any, the 
service-connected psychiatric disability played in the 
veteran's death.

In July 1995, Dr. K., a professor associated with the field 
of cardiology, indicated that he had reviewed the veteran's 
claims file, including his medical history.  Dr. K. described 
the process of coronary artery disease and atherosclerosis, 
noting that common expressions of atherosclerotic coronary 
artery disease include angina and myocardial infarction.  He 
indicated that the disease is more prevalent in men and 
stated that there are several factors known to increase the 
risk of the development of atherosclerosis, including a 
hereditary predisposition, the level of blood fats and 
cholesterol in the circulation, the presence of diabetes, 
sedentary life style, smoking, high blood pressure and (less 
well documented) some types of stress.  He explained that 
risk factors are important in the sense that they confer 
additional risk for the development of disease in a 
statistical sense within the population, but he emphasized 
that the causal link between the development of coronary 
artery disease and any particular risk factor or combination 
of risk factors, including stress, is imprecise.  Thus, 
according to Dr. K., while it is now well recognized that 
stress can be a risk factor in the natural history of 
coronary artery disease, this does not mean that stress can 
be demonstrated to be the cause of any particular case of 
coronary artery disease or that stress alone can fully 
explain the consequences of coronary artery disease in any 
given person.  Moreover, he noted that the term "stress" 
itself encompasses many aspects of contemporary life as well 
as many different types of psychiatric disorders, and he 
suggested that not all types of stress are associated with an 
increased risk of the development of coronary artery disease.

With respect to the veteran's case in particular, Dr. K. 
noted that he first demonstrated initial evidence of 
important coronary artery disease in 1965, when he 
experienced a myocardial infarction.  Although the veteran 
experienced such symptoms at a rather young age, Dr. K. 
identified several documented underlying risk factors which 
explained the onset of coronary artery disease in the 
veteran.  He noted that the veteran had a family history of 
heart disease, that he appeared to have a history of an 
elevated cholesterol level (as evidenced by his use of 
Atromid-S), that he had a significant history of smoking and 
that he developed adult onset diabetes mellitus.  Dr. K. 
noted that these factors are consistent with an individual 
predisposition to the development of early coronary artery 
disease, and he noted that the progression of coronary artery 
disease in similarly situated persons is often aggressive, 
and occurs both in patients with and without associated 
stress disorders.  He stated that mainstream cardiology would 
generally attribute causality in the veteran's case to 
hereditary predisposition, possibly exacerbated by 
hyperlipidemia and worsened by smoking.  He acknowledged that 
some studies suggest an independent association of stress 
with a higher population risk of cardiac events, but he 
clarified that not all studies support this contention, and 
the issue remains controversial.  In those studies, 
therefore, association does not prove causality.  He also 
stated that PTSD may or may not be included within the type 
of stress most strongly linked with outcome events in 
patients with coronary artery disease.  Dr. K. concluded that 
the veteran's death was adequately explained by the poor 
level of heart reserve remaining after the additional heart 
damage from his myocardial infarctions, which in turn 
explained the ventricular tachycardia and fibrillation, a 
common pattern in persons with aggressive coronary artery 
disease, without regard to the existence of an associated 
stress disorder.  He stated that while statistical 
associations exist in populations between some forms of 
stress and coronary events, there is no evidence beyond 
theory and possibility to specifically link the veteran's 
service-connected psychiatric disorder with the later events 
in this individual case.

Dr. K. concluded, based on his review of the record and the 
above analysis, that it was highly unlikely that the 
veteran's service-connected psychiatric disability 
contributed importantly to the development of his 
cardiovascular disease.  He also concluded that the veteran's 
psychiatric disability played little, if any, role in the 
veteran's death.
 
Of record in support of the appellant's claim is an opinion, 
dated in July 1998, by Dr. H.  Dr. H. stated that he had 
reviewed the veteran's medical history and the previous 
opinions of record, and concluded that the veteran's PTSD was 
more likely than not a contributory cause of his death.  In 
support of this conclusion, he considered noteworthy the 
veteran's family history of heart disease, which he felt 
likely predisposed the veteran to developing heart problems 
during his lifetime, as well as his history of combat stress 
at a young age.  He also pointed out that the veteran 
complained at his June 1946 VA examination of left arm pain 
on exercise and that cardiomegaly was identified on VA 
examinations in 1951 and 1955.  He thought it significant 
that the veteran had complained of left chest pain and left 
arm pain in 1956 and again in 1958; he explained that the 
left arm pain was significant because it represented a 
classic symptom of angina and coronary artery disease.  He 
lastly acknowledged the veteran's first documented heart 
attack in 1965 and his second in 1966.  

After reviewing the above evidence, Dr. H. stated that he 
believes in the existence of a causal link between stress and 
heart problems, and he averred that such a link was present 
in the veteran's case.  He concluded that based on his review 
of the medical evidence before him, including what he termed 
the early documentation of heart problems beginning in 1946, 
he believed that the veteran's PTSD was a contributory cause 
of his death.  He additionally attacked the credibility of 
Dr. K.'s July 1995 opinion by stating that Dr. K. did not 
seem to address the earliest documented cardiac symptoms of 
the veteran, his family history, or the cumulative impact 
over the years of the veteran's PTSD on his heart condition.  
Dr. H. attached a copy of his curriculum vitae to his 
opinion, which indicates that he is board certified in 
internal medicine and cardiovascular diseases, as well as in 
clinical cardiac electrophysiology.

In June 1998, the Board referred the veteran's records to an 
independent medical expert for opinions as to the likelihood 
that the veteran's service-connected psychiatric disability 
contributed to the development of his fatal cardiovascular 
disease and what role, if any, the service-connected 
psychiatric disability played in the veteran's death.

In September 1998, Dr. R., an assistant professor of 
medicine, director of a cardiac catheterization laboratory 
and co-director of a mobile coronary care unit, indicated 
that he reviewed the available medical evidence contained in 
the veteran's claims file.  With respect to the questions 
posed by the Board, he stated that while it is recognized 
that mental, emotional and physical exertion can each 
precipitate myocardial ischemia in patients with existing 
severe coronary artery disease, there is little to no data to 
support a role for such stress in either the initiation or 
the progression of atherosclerotic coronary artery disease.  
He concluded that there therefore is very little likelihood 
that the veteran's psychiatric disability contributed in any 
way to the development of his coronary artery disease.  In 
addition, with respect to the question of any role that the 
veteran's psychiatric disability played in his demise, he 
stated that in the absence of angina prior to his fatal 
event, it is unlikely that any psychiatric-associated stress 
resulted in his actual demise.

Subsequent to the Court's most recent remand in July 2000, an 
additional IME opinion was obtained based on the Court's 
expressed concerns over the failure of previous opinions to 
address the issue of the appellant's claim for service 
connection for cardiovascular disease as a primary cause of 
the veteran's death; the lack of consideration of all of the 
possible theories by which any contribution to the cause of 
the veteran's death might be established; the fact that 
previous opinions may have been influenced by limited or 
inaccurate background information; and that previous opinions 
had not considered whether the veteran's service-connected 
psychiatric disability contributed to the veteran's death.  
To respond to the Court's concerns, the Board obtained 
another independent medical expert opinion from Dr. S.

In Dr. S.'s report of February 2001, Dr. S. initially noted 
that he had reviewed the veteran's medical and administrative 
records in light of specific questions that had been directed 
to him by the Board, and further noted his awareness that the 
case had been remanded by the Court because of certain 
deficiencies in the accumulated opinions of the veteran's 
physicians and the cardiologists providing medical opinions 
for the Board.  Dr. S. summarized the veteran's medical 
history following service, specifically recognizing 
complaints of pain in the left arm on exercise in June 1946.  
Dr. S. further indicated that the complaint of arm pain per 
se did not make a diagnosis of angina due to coronary artery 
disease, and it was the treating physician's conclusion that 
the complaint was not due to heart disease.  Dr. S. noted at 
this time that the natural history of atherosclerosis and the 
demographics of coronary artery disease in the population 
supported the conclusion that even in patients with major 
risk factors for developing atherosclerosis (smoking, 
hypertension, diabetes, etc.), clinically manifest coronary 
artery disease is extremely rare at the veteran's age at the 
time of the 1946 examination of 21.

With respect to Dr. H.'s opinion of July 1998, Dr. S. 
commented that Dr. H. seemed to ascribe significance to the 
1946 complaint of left arm pain simply "because it is a 
classic symptom of angina and coronary artery disease."  Dr. 
S. disagreed, and went on to indicate that isolated left arm 
pain without central, anterior chest discomfort occurred in 
less than 10 percent of patients with exertional symptoms of 
coronary artery disease.

With respect to Dr. D.'s opinion of July 1980, Dr. S. noted 
that the veteran had only become Dr. D.'s patient as of 1974 
such that earlier medical history was based on written 
statements of Dr. G. who examined the veteran in 1956 at age 
30 for left arm and chest pain, atypical for angina, and 
diagnosed as "tension related" symptoms.  Dr. G. was noted 
to have seen the veteran again in 1958 with pain radiating 
into his left arm, and aching in his left arm along with 
other symptoms, such as bloating, indigestion and stomach 
discomfort.  In 1959, Dr. G. reportedly again saw the veteran 
after an episode of extreme weakness and shortness of breath 
while working in his back yard.  The veteran was reported to 
have had a sense of pressure in his chest with perspiration 
and dyspnea which recurred following rest.  This latter 
episode was found by Dr. S. to represent the first incidence 
of subjective symptoms which strongly suggested angina due to 
coronary artery disease.  The veteran's subsequent admission 
in August 1965 for his first heart attack was noted, in 
addition to another admission for a second heart attack four 
months later.  Coronary angiography in 1975 documented 
extensive coronary artery disease, and while bypass surgery 
was recommended, the veteran preferred to continue 
conservative treatment.  Bypass surgery was finally performed 
in the summer of 1980.  Dr. S. noted that the veteran died in 
1991 of atherosclerotic coronary artery disease with autopsy 
confirmation of coronary atherosclerosis and myocardial 
infarctions.

In Dr. S's opinion, there was a 0 percent probability that 
any cardiovascular disorder was clinically present during the 
veteran's service or manifested within one year of service.  
It was Dr. S.'s further opinion that there was no 
manifestation of coronary artery disease in this veteran's 
medical history until the episodes of subjective chest 
discomfort reported in 1959, at age 34, which strongly 
suggested angina.  Dr. S. believed that the first objective 
findings of coronary heart disease occurred when he suffered 
a heart attack in 1965, at age 40.

Turning to the issue of the relationship between stress or 
other psychological factors and clinical heart disease, Dr. 
S. submitted that it was initially important to remember the 
distinction between the disease which is coronary 
atherosclerosis, and the clinical events, such as angina or 
myocardial infarction, which are manifestations of, or indeed 
complications of, the disease process.  Coronary 
atherosclerosis was noted to be a buildup of fatty deposits 
in the coronary arteries to the heart, and was promoted by 
well-established risk factors of cigarette smoking, 
hypertension, diabetes, high cholesterol, obesity, and family 
history of heart disease at an early age.  Atherosclerosis 
was indicated to exist through much of its natural history 
without symptoms.  Dr. S. further stated that most people do 
not known they have it until a complication, such as a heart 
attack, occurred, noting that in the course of time, the 
disease predisposed a person to have blood clot formation at 
the site of the atherosclerotic plaque, and these acute 
changes are associated with physical disruption o the plaque 
inside the artery, exposing the blood to elements of tissue 
that promote the blood clotting mechanism.  Dr. S. found the 
important question to be the cause that took a diseased, but 
uncomplicated, artery to become thrombosed and occluded.

Dr. S. considered the concept of "triggers" of acute 
coronary events to be a relatively new one for which a 
paucity of data existed.  He recognized that there were well-
designed, modern studies that suggested that patients with 
known coronary artery disease who experienced a higher level 
of negative emotions (loosely, "stress") were more prone to 
have coronary events.  This was further supported by the fact 
that cardiac events occurred more frequently in times of war 
or natural disaster.  All too often, however, Dr. S. found 
that there was inappropriate generalization to suggest that 
"stress causes heart disease."  Dr. S. opined that 
scientific data did not support a significant role for 
emotional stress in the initiation or progression of coronary 
atherosclerosis, but that it did support the idea that 
continued cigarette smoking, poorly-controlled diabetes, and 
elevated blood cholesterol were powerful predictors of acute 
coronary events, overshadowing any relatively minor 
contribution from emotional stressors.

Dr. S. acknowledged that there was little dispute that the 
veteran experienced psychological effects of his war 
experience, diagnosed as PTSD, and that if he had had an 
episode of angina or onset of heart attack in association 
with acute decompensation of his PTSD, one could argue a role 
for PTSD contributing to the development of his fatal 
cardiovascular disease.  Dr. S. believed, however, that there 
was much less justification for saying that a chronic 
underlying background of constant emotional tension directly 
promoted the progression or complications of coronary 
atherosclerosis.

It was Dr. S.'s further opinion that a psychiatric disorder 
may have had a 10 percent contribution to the development of 
fatal coronary heart disease.  He went on to explain that the 
fatal disease was the culmination of multiple previous 
cardiac events whose integrated effects produced such a 
degree of heart damage and heart pump malfunction that death 
ensued.  Dr. S. stated that PTSD may have had a small role in 
some of the events contributing to the overall progress of 
the disease, and that while the assignment of 10 percent was 
imprecise, it in his opinion reflected the real, but minor, 
potential contribution of "stress" while recognizing the 
major role of cigarette smoking, diabetes, and hypertension.

Finally, Dr. S. opined that the veteran's service-connected 
psychiatric disorder may have had a 10 percent contribution 
to the veteran's death.  He went on to comment that since the 
veteran's death was due to integrated and cumulative effects 
of multiple prior episodes of coronary insufficiency and 
cardiac damage from heart attacks, and since he opined 
earlier that PTSD may have made a minor contribution to the 
development of the fatal cardiovascular disease, the 
apportionment of 10 percent to this cause seemed appropriate.  
Dr. S. found that the events more proximate to the veteran's 
death were not at all related to the psychiatric disorder, so 
no additional percentage was assigned in "assistance to the 
production of death."  The veteran's final hospitalization 
was noted to have been prompted by chest discomfort typical 
of angina, not related to decompensation of PTSD or other 
psychiatric disorders.  The manifestations leading to the 
veteran's death were consequences of acute cardiac insults in 
the setting of chronic underlying cardiac problems due to 
prior episodes of heart muscle injury-consequences which 
would have developed with or without the concomitant history 
of PTSD.

Dr. S. concluded by stating that the opinion letter from Dr. 
K. of July 1995 was a thoughtful, well-written document which 
was entirely congruous with his opinions and more elegantly 
addressed many of the same concepts mentioned above.  Dr. S. 
found it to be the most informative and scientifically 
accurate memorandum of opinion in the record, even if it did 
not specifically answer all of the questions asked by the 
Board. 



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served ninety 
(90) days or more during a period of war and cardiovascular 
disease or diabetes mellitus becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The veteran's original death certificate, as noted 
previously, discloses that his death was caused by myocardial 
infarction, which in turn resulted from cardiomyopathy, 
diabetes, hypertension and ventricular tachycardia.  Review 
of the record discloses no evidence of cardiovascular disease 
or diabetes either in service or for many years thereafter.  
Although Dr. H. has indicated that the veteran exhibited 
classic symptoms of coronary artery disease in 1946 and 
thereafter, cardiovascular examinations between 1946 and 1961 
were consistently negative for any abnormalities.  Indeed, 
the left arm pain the veteran complained of in June 1946 was 
attributed to anxiety hysteria, and in any event the veteran 
did not report any further complaints at his 1951 and 1955 VA 
examinations.  Moreover, although the veteran exhibited 
moderate enlargement of his heart in 1951 and 1955, these 
findings were nevertheless described as normal, and no 
enlargement was identified on VA examination in 1961.  
Further, the veteran was evaluated for complaints of chest 
and left arm pain by a private physician between 1956 and 
1959, and was specifically examined to rule out 
cardiovascular disease, but there is no indication that a 
diagnosis of cardiovascular disability was rendered; Dr. H. 
notably did not address the negative findings reported on 
contemporary examinations.  The Board acknowledges that Dr. 
D., who believes that the chest and left arm pain exhibited 
by the veteran in the 1950s, along with the anxiety syndrome, 
were one disease process which led ultimately to his first 
myocardial infarction in 1965, treated the veteran for a 
number of years prior to his death.  However, the record 
reflects that Dr. D. first treated the veteran in 1974, and 
not contemporaneously with his earlier chest and left arm 
complaints, and in any event there is no indication that he 
was treating the veteran for any condition other than his 
anxiety syndrome.  

The Board also points out that although Drs. H. and D. 
suggest that the veteran first manifested symptoms of 
coronary artery disease in 1946 or shortly thereafter, 
neither of these physicians has attempted to link any 
cardiovascular disability to his period of service, and there 
is otherwise no direct medical evidence which suggests that 
the veteran's cardiovascular disease, or his diabetes 
mellitus, either originated in or was caused or chronically 
worsened by his period of service.  In the most recent 
independent medical expert report of Dr. S., Dr. S. 
specifically found that there was a 0 percent probability 
that any cardiovascular disorder was clinically present 
during the veteran's service or manifested within one year of 
service.

The Board notes that the opinion by Dr. K. also indicates, 
after review of the veteran's medical history, that the 
veteran in fact did not manifest any cardiovascular disease 
either in service or for many years thereafter.  Dr. K. 
concluded that there was no initial evidence of important 
coronary artery disease until 1965.  Although Dr. H. has 
alleged that Dr. K. did not adequately address the early 
symptoms of heart disease, the Board finds that Dr. K. in 
fact did address the symptoms referred to, but rather 
concluded that they did not represent evidence of 
cardiovascular disability.  In light of the medical 
examinations from service until 1961 demonstrating the 
absence of any cardiovascular abnormalities, as well as the 
apparent absence of any findings of cardiovascular disability 
on private examination between 1956 and 1965, as reported by 
Dr. D., the Board finds that the opinion of Dr. K., as now 
supported by Dr. S., is more consistent with the medical 
evidence of record than the opinions of Drs. D. and H., and 
is therefore entitled to greater probative weight.  Since the 
evidence does not show the onset of cardiovascular disease or 
diabetes either in service or for many years thereafter, and 
as there is no medical evidence linking the veteran's 
cardiovascular disease or diabetes to his period of service, 
the Board concludes that service connection would not be in 
order for either of those conditions on the basis of direct 
service incurrence or under the presumptive provisions of the 
law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.307, 3.309.

The Board would like to further note that its decision to 
favor the medical opinions of Drs. K. and S. over those of 
Drs. D. and H. as to the probable onset of cardiac symptoms 
is additionally based on the longstanding precedent that 
contemporaneous statements are to be favored over more 
current statements of medical diagnosis and history.  Burns 
v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993); United States v. 
Gypsum Co., 333 U.S. 364, 396, 68 S. Ct. 525 (1947).  
Consequently, the Board finds that the 1946 statements 
relating manifestations of left arm pain to other than angina 
and/or a cardiovascular disorder are to be accorded far more 
probative value than more recent interpretations of those 
statements.  Similarly, medical opinions predicated on the 
more contemporaneous records of diagnoses and medical history 
should also be accorded more probative value than those that 
are not.

It has been primarily contended that the veteran's service-
connected psychiatric disability contributed to his death.  
As noted previously, the amended death certificate, signed by 
Dr. P., lists post-traumatic stress syndrome, psychoneurosis 
and anxiety syndrome as significant conditions contributing 
to death.  In statements dated in January 1992 and March 
1995, Dr. P. concluded that the veteran's psychiatric 
condition contributed to his death, based on conversations 
with Dr. D. and his own medical opinion that stress is a 
contributing factor in the development of coronary artery 
disease and myocardial infarction, in addition to the opinion 
that the stress and anxiety specifically associated with PTSD 
is probably an associated condition.  Dr. D. indicated in 
July 1980 that the veteran's psychiatric disability had been 
the major factor in the deterioration of his cardiovascular 
system, noting that stress is unanimously recognized to be a 
major risk factor in coronary artery atherosclerosis, and 
that the veteran's psychiatric disability had been 
persistent, cumulative and increasing in severity through the 
years and had contributed substantially and materially to his 
demise. 

In his July 1998 statement, Dr. H. concluded that the 
veteran's PTSD was more likely than not a contributory cause 
of his death.  He noted the veteran's family history and his 
personal history of combat stress and stated that there is a 
causal link between stress and heart problems, and that the 
link was present in the veteran's case. 

Although Drs. P., D. and H. have concluded that the veteran's 
psychiatric disability contributed substantially and 
materially to the development of his fatal coronary artery 
disease, none of the opinions from the above physicians 
provides adequate reasons to support this conclusion.  Dr. 
P., after originally failing to list any psychiatric 
disabilities as contributing to the veteran's death, amended 
the veteran's death certificate and submitted statements in 
which he did not address the veteran's entire medical 
history, but rather pointed out the presence of psychiatric 
disability, stated that stress is a contributing factor in 
the development of coronary artery disease, and concluded, in 
essence, that therefore the veteran's psychiatric disability 
contributed to his fatal cardiovascular disease.  Dr. D. 
described the development of the veteran's cardiovascular 
disability from 1956 to his death, noted the presence of 
psychiatric disability even before the onset of cardiac 
symptoms, and stated that this psychiatric disability had 
deteriorated his cardiovascular system since it represented a 
major risk factor and because stress and anxiety may 
contribute to heart problems, and did in the veteran's case.  
Dr. H. noted the veteran's predisposition to heart disease 
based on family history, as well as the veteran's history of 
combat stress.  He also pointed out evidence he felt 
demonstrated the early onset of cardiovascular disease.  He 
stated that there is a causal link between stress and heart 
problems, and he concluded that it existed in the veteran's 
case and that his PTSD was therefore likely a contributing 
factor in his cause of death.  While all of the above 
physicians have expressed belief to some extent in a causal 
relationship between stress and cardiovascular disease, as 
described above, none of the physicians has provided an 
analysis of why or how, in the veteran's particular case, his 
cardiovascular disability was causally related to his 
psychiatric disability.  Each physician, in essence, has 
merely noted that the veteran manifested a psychiatric 
disability and cardiovascular disease, concluding, based on 
general statements as to the role of stress in the 
development of such disease, that the psychiatric disability 
therefore contributed substantially or materially to the 
fatal cardiovascular disability.
 
In contrast, the Board notes that in his medical report of 
July 1995, Dr. K. specifically addressed the question of the 
causal link, if any, between stress and cardiovascular 
disease, noting that any such causal link between a risk 
factor such as stress, and the development of coronary artery 
disease is imprecise, and that while stress can be a risk 
factor in the natural history of coronary artery disease, 
this does not mean that stress can be demonstrated to be the 
cause of any particular case of coronary artery disease or 
that stress alone can fully explain the consequences of 
coronary artery disease in any given person.  He specifically 
noted that there is disagreement in the field of cardiology 
concerning the existence of an independent association of 
stress with a higher risk of cardiac events.  With respect to 
the veteran's case in particular, he indicated that it was 
even unclear as to whether the veteran's psychiatric 
disability was productive of the type of stress currently 
thought to be associated with an increased risk of coronary 
artery disease and that, given the veteran's other risk 
factors, the clinical course of the veteran's disease was 
consistent with that found in persons with and without 
associated stress disorders.  He stated that mainstream 
cardiology would generally attribute causality in the 
veteran's case to hereditary predisposition, with possible 
exacerbation by hyperlipidemia and smoking and he therefore 
concluded that the veteran's psychiatric disability was 
highly unlikely to have contributed significantly to the 
development of his cardiovascular disease.  Although Dr. H. 
attacked the credibility of Dr. K.'s opinion by alleging that 
he failed to address the veteran's family history of heart 
disease or discuss the cumulative impact of the veteran's 
stress on his heart condition, the Board finds that Dr. K. 
did, in fact, discuss the veteran's family history as a 
factor predisposing him to the development of coronary artery 
disease, and adequately addressed the issue of the cumulative 
impact of stress on the heart, particularly since he 
referenced the disagreement in the field of cardiology 
concerning the relationship between stress and cardiovascular 
disease and expressed his opinion, in essence, that 
mainstream cardiology would neither attribute causality in 
this case to stress nor indicate exacerbation of the 
cardiovascular disability by stress.

The Board also notes that Dr. K.'s opinion is supported by 
the September 1998 opinion of Dr. R., who stated that there 
is insufficient data to support a role for mental or 
emotional stress in either the initiation or the progression 
of atherosclerotic coronary artery disease, and who also 
consequently concluded there is very little likelihood that 
the veteran's psychiatric disability contributed in any way 
to the development of his fatal cardiovascular disease.

Additionally, as was noted above, the record also now 
contains the medical opinion of Dr. S. that has specifically 
addressed certain open questions that were noted by the Court 
in its order of July 2000.  In this regard, the Board notes 
that in addition to addressing the issue of entitlement to 
service connection for cardiovascular disease as a primary 
cause of the veteran's death, with notice of the earliest 
possible manifestations of relevant symptomatology and the 
fact that a May 1991 amended death certificate listed PTSD, 
anxiety state and psychosis as contributory causes of death, 
Dr. S. proceeded to consider all potential avenues that would 
warrant entitlement to service connection for cause of death.  

As for a relationship between a psychiatric disorder and the 
veteran's fatal heart disease, it was Dr. S. opinion that a 
psychiatric disorder may have had a 10 percent contribution 
to the development of fatal coronary heart disease.  He went 
on to explain that the fatal disease was the culmination of 
multiple previous cardiac event whose integrated effects 
produced such a degree of heart damage and heart pump 
malfunction that death ensued.  Dr. S. stated that PTSD may 
have had a small role in some of the events contributing to 
the overall progress of the disease, and that while the 
assignment of 10 percent was imprecise, it in his opinion 
reflected the real, but minor, potential contribution of 
"stress" while recognizing the major role of cigarette 
smoking, diabetes, and hypertension.

Dr. S. also opined that the veteran's service-connected 
psychiatric disorder may have had a 10 percent contribution 
to the veteran's death.  He went on to comment that since the 
veteran's death was due to integrated and cumulative effects 
of multiple prior episodes of coronary insufficiency and 
cardiac damage from heart attacks, and since he opined 
earlier that PTSD may have made a minor contribution to the 
development of the fatal cardiovascular disease, the 
apportionment of 10 percent to this cause seemed appropriate.  
Dr. S. found that the events more proximate to the veteran's 
death were not at all related to the psychiatric disorder, so 
no additional percentage was assigned in "assistance to the 
production of death."  This additional opinion is of 
critical significance, as it squarely confronts the fact that 
the criteria on which entitlement to service connection for 
contributory cause of death may be established under 
38 C.F.R. § 3.312(c), clearly provide that it must be shown 
that service-connected disability contributed substantially 
or materially, that it combined to do so, or that it aided or 
lent assistance to the production of death, and by providing 
no additional percentage for the proposition that psychiatric 
disability lent assistance to the cause of death, Dr. S. was 
not willing to concede even this degree of relationship 
between service-connected psychiatric disability and the 
veteran's death.  Dr. S. also stated the veteran's final 
hospitalization was noted to have been prompted by chest 
discomfort typical of angina, not related to decompensation 
of PTSD or other psychiatric disorders, and that the 
manifestations leading to the veteran's death were 
consequences of acute cardiac insults in the setting of 
chronic underlying cardiac problems due to prior episodes of 
heart muscle injury-consequences which would have developed 
with or without the concomitant history of PTSD.

The Board has additionally considered the fact that some of 
Dr. S.'s opinions could be construed as favoring the 
conclusion that a relationship existed between the veteran's 
psychiatric disability and cardiovascular disease and/or the 
cause of death, since he has opined that a psychiatric 
disorder may have had a 10 percent contribution to the 
development of fatal coronary heart disease, and that the 
service-connected psychiatric disorder may have had a 10 
percent contribution to the veteran's death.  However, the 
Board finds that from the use of the word "may," the 
totality of the doctor's comments, and his stated alignment 
with the previous opinion of Dr. K., it is clear that the 
assignment of a 10 percent contribution was based on a 
finding of at best a minor relationship that Dr. S. 
determined to lack any "assistance to the production of 
death."  

The Board also concludes that the opinions of Drs. K., R. and 
now S. are of greater probative value than the opinions of 
Drs. P., D. and H., in part, since Drs. K. and R. make clear 
that there certainly is disagreement in the field of 
cardiology concerning the role of stress in the development 
of cardiovascular disease in general, and because the opinion 
of Dr. K. in particular addresses in detail the specific 
factors in the veteran's medical history which militate 
against the claim that the veteran's psychiatric disability 
contributed to his fatal cardiovascular disease.  He detailed 
the veteran's pertinent medical history, pointed out the 
veteran's documented risk factors, discussed the typical 
course of cardiovascular disease in similarly situated 
persons and explained how mainstream cardiology would view 
causality in the veteran's case.  In contrast, as noted 
previously, Drs. P., D. and H. have expressed their belief 
that there is a causal link between stress and cardiovascular 
disease in general, and aver that it is present in the 
veteran's case, but they do so without any effort to explain 
their conclusion in light of the veteran's particular medical 
history.  Accordingly, since the evidence does not show an 
etiological link between the veteran's psychiatric disability 
or other service-connected disabilities and his 
cardiovascular disease or diabetes, and since the evidence 
does not show aggravation of the cardiovascular disease or 
diabetes by the veteran's psychiatric disability or other 
service-connected disabilities, service connection on a 
secondary basis is not warranted for the veteran's 
cardiovascular disease.  38 C.F.R. § 3.310.

The Board notes that the veteran's final hospitalization 
summary shows that he was hospitalized following a myocardial 
infarction.  Notably, the hospitalization report did not 
refer to a psychiatric condition.  In addition, the primary 
anatomical diagnosis following autopsy was severe coronary 
calcific atherosclerotic disease.  Dr. K. found that the 
veteran's death was adequately explained by the poor level of 
heart reserve remaining after the additional heart damage 
from prior myocardial infarctions, and concluded that the 
veteran's psychiatric disability therefore played little, if 
any, role in the veteran's death. In the Board's opinion, the 
evidence establishes that cardiovascular disease was the 
overwhelming cause of the veteran's death and that his 
service-connected psychiatric disability did not play a 
significant role in his death.  The record does not establish 
that any of the veteran's service-connected conditions 
resulted in an overall deterioration in the veteran's health 
so as to result in debilitation or otherwise hasten his 
death.  Thus, none of the service-connected conditions can be 
a contributing cause of his death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

In a June 1993 statement, a Board medical advisor expressed 
an opinion as to whether the veteran's death was related to 
his service-connected psychoneurosis.  Since that opinion is 
prejudicial to the appellant and she was not informed of her 
right to present additional evidence after the opinion, that 
opinion has not been relied upon in deciding her appeal.  See 
Austin v. Brown, 6 Vet. App. 547 (1994).

In reaching the conclusion that service connection is not 
warranted for cause of the veteran's death, the Board finds 
that application of the evidentiary equipoise rule, which 
mandates that where the evidence is balanced and a reasonable 
doubt exists as to a material issue, the benefit of the doubt 
shall be given to the claimant, is not required in this case.  
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In the 
instant case, the Board has afforded greater probative weight 
to the opinions of Drs. K., R. and S. because they are better 
supported by the evidence of record, and are more complete in 
their analyses.  The opinions of Dr. K. and Dr. S. in 
particular are more consistent with the veteran's medical 
history demonstrating the absence of any findings or 
diagnosis of cardiovascular disease or diabetes mellitus in 
service or for many years thereafter, and also are 
considerably more comprehensive and detailed in their reasons 
for concluding that, in the veteran's particular case, his 
psychiatric disability was unlikely to have contributed 
importantly to his cardiovascular disability or to his death, 
or according to Dr. S., that there may have been a 10 percent 
contribution to the development of fatal coronary heart 
disease and/or the veteran's death.  In addition, Drs. K., R. 
and S. are professors associated with the field of 
cardiology, and have credibly demonstrated the presence of 
disagreement in that field with respect to the causal 
relationship, if any, between stress and cardiovascular 
disease.  In contrast, the opinions of Drs. D. and H. 
concerning the early onset of cardiovascular disease are 
inconsistent with findings reported on contemporaneous 
examinations.  Moreover, while Drs. P., D. and H. are each 
qualified to render opinions in the field of cardiology, they 
notably have not satisfactorily supported their opinions to 
the effect that a causal relationship between the veteran's 
psychiatric and cardiovascular disabilities existed with any 
analysis involving the particulars of the veteran's medical 
history, especially in light of the disagreement in the field 
of cardiology concerning the precise role of stress in the 
development of cardiovascular disease.  Since the evidence of 
record clearly indicates that the veteran's cardiovascular 
disability was not related to his period of service, and that 
there is little likelihood that the psychiatric disability 
contributed in any way to the initiation or development of 
his fatal cardiovascular disability or significantly or 
materially to his demise, the Board finds that the evidence 
is not so evenly balanced as to require resolution of the 
claim in the appellant's favor.  38 U.S.C.A. § 5107.

As was alluded to previously, the Board would like to 
emphasize that the decision in this matter has not been 
predicated on the basis of simply deciding which of 
conflicting opinions the Board likes best, and similarly, the 
Board has not sought and obtained the opinion of Dr. S. in 
order to obtain additional evidence with which to deny the 
claim, as has been asserted by the veteran's representative.  
Instead, the Board has made every effort to consider all of 
the evidence of record, and determine whether the evidence is 
in equipoise, or instead remains at a preponderance against 
the claim.  This case is not merely a case of how many 
opinions exist on both sides of the issue but rather the 
evidentiary foundation for each opinion.  In this regard, the 
Board must regretfully conclude that the opinions of Drs. P., 
D. and H. are at least, in part, based on their conclusions 
as to statements in medical records from long ago, and as 
noted earlier, much the greater weight must be given to the 
contemporaneous evidence itself rather than interpretations 
as to that evidence many years later.  In summary, the Board 
finds that the opinions of Drs. K., R. and S. are not 
premised on nearly the same degree of speculation as to past 
events, diagnosis and findings, and as such, are entitled to 
much more probative value.  An opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The preponderance of the 
evidence remains against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

